Case: 4:18-cr-00975-CDP Doc. #: 283 Filed: 02/17/21 Page: 1 of 4 PageID #: 1107




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

  UNITED STATES OF AMERICA,                     )
                                                )
  vs.                                           )       No.: S1-4:18-cr-00975-CDP (JMB)
                                                )
  DUSTIN BOONE,                                 )
  CHRISTOPHER MEYERS, and                       )
  STEVEN KORTE,                                 )
                                                )
          Defendants.                           )

        DEFENDANT STEVEN KORTE’S RESPONSE TO THE GOVERNMENT’S
         MOTION IN LIMINE TO EXCLUDE TESTIMONY OF BARRY DICKEY

          COMES NOW Defendant, Steven Korte (“Defendant” or “Korte”), by and

  through undersigned counsel, and for his response to the Government’s Motion in Limine

  to Exclude Testimony of Barry Dickey states the following:

          I.     Introduction

          Count III of the superseding indictment [Doc. # 136] (the “indictment”) is based

  on a few officers allegedly identifying a handful of words, in a recording involving

  multiple unknown speakers, as being spoken by Korte. Korte has filed a motion in limine

  to exclude the voice identifications by the other officers. In support of this motion, Barry

  Dickey performed forensic audio analysis of the recording. His analysis is helpful in

  establishing the sparseness of the data upon which the voice identifications are based and

  it is based on reliable principles and methods.

          II.    Law and Argument

          Federal Rule of Evidence 702 provides, in relevant part:

          A witness who is qualified as an expert by knowledge, skill, experience,
          training, or education may testify in the form of an opinion or otherwise if:




                                               1
Case: 4:18-cr-00975-CDP Doc. #: 283 Filed: 02/17/21 Page: 2 of 4 PageID #: 1108




         (a) the expert's scientific, technical, or other specialized knowledge will
         help the trier of fact to understand the evidence or to determine a fact in
         issue;
         (b) the testimony is based on sufficient facts or data;
         (c) the testimony is the product of reliable principles and methods; and
         (d) the expert has reliably applied the principles and methods to the facts
         of the case.

  Fed. R. Evid. 702. “‘Rule 702 reflects an attempt to liberalize the rules governing the

  admission of expert testimony.’” Lauzon v. Senco Products, Inc., 270 F.3d 681, 686 (8th

  Cir. 2001) (quoting Weisgram v. Marley Co., 169 F.3d 514, 523 (8th Cir.1999) aff'd, 528

  U.S. 440, 120 S.Ct. 1011, 145 L.Ed.2d 958 (2000)). “The rule clearly ‘is one of

  admissibility rather than exclusion.’” Id. (quoting Arcoren v. United States, 929 F.2d

  1235, 1239 (8th Cir. 1991)). “[D]oubts regarding ‘whether an expert's testimony will be

  useful should generally be resolved in favor of admissibility.’” Clark By & Through

  Clark v. Heidrick, 150 F.3d 912, 915 (8th Cir. 1998) (quoting Larabee v. MM & L Int'l

  Corp., 896 F.2d 1112, 1116 n. 6 (8th Cir.1990)) (citiation omitted). “Vigorous cross-

  examination, presentation of contrary evidence, and careful instruction on the burden of

  proof are the traditional and appropriate means of attacking shaky but admissible

  evidence.” Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 596, 113 S. Ct.

  2786, 2798, 125 L. Ed. 2d 469 (1993).

         “Under the framework developed in Daubert, trial courts must serve as

  ‘gatekeepers to ‘insure that proffered expert testimony is both relevant and reliable.’”

  Wagner v. Hesston Corp., 450 F.3d 756, 758 (8th Cir. 2006) (quoting Anderson v.

  Raymond Corp., 340 F.3d 520, 523 (8th Cir.2003)) (citations omitted). “Trial courts are

  given broad discretion in fulfilling this gatekeeping role[.]” Id.




                                                2
Case: 4:18-cr-00975-CDP Doc. #: 283 Filed: 02/17/21 Page: 3 of 4 PageID #: 1109




          The number of speakers on the recording and the length of the relevant portion of

  the recording is relevant to evaluating Korte’s motion in limine regarding the officers’

  voice identifications. The portion of the recording upon which the voice identifications

  are based is extremely short, including only the words “hands out,” or “get on the

  ground, hands out.” It also includes multiple unknown speakers. Mr. Dickey’s testimony,

  and his report, is being offered to show the paucity of evidence upon which the voice

  identifications are based. His analysis isolates and graphs the phrase that is at issue here

  and indicates that there are multiple speakers taking simultaneously. (Doc. 272-1 at 4).

         This circuit has not held that spectrographic voice analysis is categorically

  inadmissible. See United States v. Bahena, 223 F.3d 797, 810 (8th Cir. 2000) (“We are

  not holding that voice spectrography is never admissible. We hold only that the District

  Court's decision to exclude the testimony of this particular witness, on the record before

  it, was not an abuse of discretion.”).

         III.    Conclusion

         WHEREFORE, Defendant Steven Korte respectfully requests this Court deny the

  Government’s Motion in Limine to Exclude Testimony of Barry Dickey.




                                                3
Case: 4:18-cr-00975-CDP Doc. #: 283 Filed: 02/17/21 Page: 4 of 4 PageID #: 1110




  Dated: February 17, 2021                    Respectfully submitted,

                                              ROGERS SEVASTIANOS & BANTE, LLP


                                              By:      /s/ John P. Rogers
                                                      JOHN P. ROGERS, #38743MO
                                                      Attorney for Defendant Korte
                                                      120 S. Central Avenue, Suite 160
                                                      Clayton, Missouri 63105
                                                      (314) 354-8484
                                                      Facsimile 354-8271
                                                      jrogers@rsblawfirm.com

                              CERTIFICATE OF SERVICE
          By signature below, I hereby certify that on February 17, 2021, the foregoing was
  electronically filed with the Clerk of the Court to be served by operation of the Court’s
  electronic filing system upon Assistant United States Attorneys Carrie Constantin and
  Robert F. Livergood.

                                              /s/ John P. Rogers__




                                              4
